—In an action, inter alia, to recover damages for false arrest, the defendants Suffolk County and Suffolk County Police Department appeal from a judgment of the Supreme Court, Suffolk County (Dunn, J.), entered November 30, 2001, which, upon a jury verdict, and upon the denial of that branch of their motion which was pursuant to CPLR 4404 (a) to set aside the jury verdict on the issue of liability and dismiss the complaint or grant a new trial, is in favor of the plaintiff and against them in the principal sum of $10,000.
Ordered that the judgment is affirmed, with costs.
A jury verdict should not be set aside as against the weight *667of the evidence unless the jury could not have reached its verdict on any fair interpretation of the evidence (see Cohen v Hallmark Cards, 45 NY2d 493 [1978]; Nicastro v Park, 113 AD2d 129 [1985]). Great deference is accorded to the jury, and determinations regarding the credibility of witnesses are for the factfinders, who had the opportunity to see and hear the witnesses (see Corcoran v People’s Ambulette Serv., 237 AD2d 402 [1997]). In this case the verdict on the issue of liability could have been reached by a fair interpretation of the evidence.
The appellants’ remaining contentions are either unpreserved for appellate review or without merit. Altman, J.P., Krausman, McGinity and Cozier, JJ., concur.